Citation Nr: 0622183	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need of 
aid and attendance of another person or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran reported active service from September 1974 to 
April 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran is not 
blind, does not have corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of the visual field to 
5 degrees or less.

2.  The veteran is not a patient in an extended care facility 
that provides nursing care.

3.  The veteran's disabilities do not prevent him from caring 
for his daily personal needs without the assistance of others 
on a regular basis.  He is not unable to protect himself from 
hazards or dangers incident to his daily environment.

4.  The veteran is not required to remain in bed.

5.  The veteran's disabilities do not substantially confine 
him to his dwelling or immediate premises.  He is able to 
walk and can leave his home whenever necessary.

6.  The veteran does not have any disability that is 100 
percent disabling, and has a combined disability rating of 70 
percent for pension purposes, with no service-connected 
disabilities. 



CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
at the housebound rate have not been met.  38 U.S.C.A. 
§§ 1502(b), 5107(a)  (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. App. 183 
(2002).  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The RO sent the appellant a letter in April 2003 that told 
the veteran what evidence was necessary for his claim to be 
granted and notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence.  A 
June 2006 letter from the RO asked the veteran to identify 
any other evidence or information that he has not told VA 
about or provided to VA.  

The initial AOJ decision was made prior to the veteran 
receiving fully compliant notice.  The Board finds that any 
defect with respect to the timing of the notice, however, was 
harmless error in that the veteran has had a full opportunity 
to present evidence or argument after receiving the first 
notification letter in April 2003, and the claim was re-
adjudicated in an October 2005 supplemental statement of the 
case.   See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).  Because entitlement to higher ratings has been 
denied, any question regarding the effective date is moot and 
any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO obtained 
service medical records, VA treatment records, and provided 
the veteran with a VA examination.  There is no indication 
that there is any other evidence that has not been obtained.

The RO has essentially met the requirements of the VCAA, and 
there would be no benefit in further development.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to special monthly pension

The appellant is asserting a claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (2005).  A person is 
considered in need of regular aid and attendance for VA 
purposes if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c) (2005).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2005).

A claimant will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (2005).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (2005).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2005).  Moreover, determinations 
that the appellant is so helpless, as to be in need of 
regular aid and attendance, will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  
The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
benefits.  38 C.F.R. § 3.352(c) (2005).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1) (2005).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1999), and either 
has a separate and distinct disability rated as 60 percent or 
more or is substantially confined to his or her home or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
veteran's lifetime.  38 C.F.R. § 3.351(f) (2005).

VA records show treatment for schizoaffective disorder, with 
sleep disturbance, and auditory hallucinations.  The veteran 
has also been treated for high blood pressure, and diabetes.

The veteran's VA physician completed an aid and attendance 
questionnaire in December 2003.  The doctor indicated that 
the veteran had been diagnosed with diabetes, neuropathy, 
osteoporosis, chronic low back pain, hyperlipidemia, and 
schizophrenia.  The VA doctor stated that the veteran did not 
require assistance with dressing or bathing.  The veteran was 
able to transfer himself from bed to chair and was able to 
walk up to two blocks without resting or pain.  The veteran 
is able to attend to the needs of nature and use his arms and 
legs fully.  The doctor gave his opinion that the veteran is 
able to live alone.

The veteran was provided a VA examination in March 2004.  The 
veteran complained of warts and low back pain.  The veteran 
treats his low back pain with walking and stretching.  The 
veteran has schizophrenia, and had to quit his job because of 
it.  He also had a hemorrhoidectomy and has diabetes with 
neuropathy as his only diabetic symptom.  The veteran uses a 
wheelchair at times but not at all times; mostly for shopping 
or hospital visits.  For shorter distances and around the 
home he walks.  The veteran is able to take care of his house 
and for exercise he can walk about a block.  The veteran is 
able to take care of cooking, washing, writing his bills and 
so on.  The veteran has schizoaffective disorder but it does 
not prevent him from living independently.

No evidence suggests that the appellant is blind or nearly 
blind with corrected vision of 5/200 or less in both eyes.  
See 38 C.F.R. § 3.351(c)(1) (2005).  Similarly, no evidence 
suggests that the veteran is a patient in a nursing home.  
See 38 C.F.R. § 3.351 (c)(2) (2005).  The March 2004 VA 
examination specifically noted that he lived at home and was 
not hospitalized.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board finds that the 
veteran is able to travel and can go shopping and to medical 
appointments as well as being able to walk around the house 
and close to the house.  There is no indication that he is 
unable to brush his teeth, wash his face, use the bathroom, 
or attend to his daily personal hygiene without assistance.  
He can walk unassisted and does travel outside his house.  
There is no evidence that the veteran is unable to protect 
himself from hazards or dangers incident to his daily 
environment.  In this regard, the Board puts great weight on 
the VA examination from March 2004 and the questionnaire 
dated in December 2003.  It was specifically pointed out that 
the appellant was able to walk without assistance.  The 
veteran is able to feed himself, to fix dinner, and to 
complete basic household tasks.  Based on the evidence, the 
Board finds that the preponderance of the evidence 
demonstrates that the veteran does not meet the criteria 
under 3.352(a) for special monthly pension based on the need 
of aid and attendance of another person.  While there are 
some areas of daily life where the veteran does require 
assistance, overall he is able to function independently 
including walking, visiting outside the house, and attending 
to the needs of nature.  38 C.F.R. § 3.352(a) (2005).

With respect to housebound benefits, the veteran's various 
disabilities have been rated as 70 percent disabling.  It is 
initially noted that the veteran does not have a single 
disability rated at 100 percent disabling and thus does not 
meet the threshold requirement for housebound benefits.  See 
38 C.F.R. § 3.351 (d)(1) (2005).  He does not have the 
anatomical loss of an eye, nor does he have blindness in 
either eye with light perception only.  Thus, to rate a 100 
percent evaluation, he would need vision in both eyes of 
5/200 or less.  Diagnostic Code 6071.  Clearly he does not 
meet this standard.  Moreover, the evidence also shows that 
he is neither bedridden nor housebound in fact.  The December 
2003 questionnaire and the March 2004 VA examination report 
indicate that the veteran is able to walk short distances and 
travel outside his home.  He is able to walk without 
assistance and is able to leave the house.

The preponderance of the evidence is against the claim for a 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
or reasonable doubt is not for application and the claim must 
be denied.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate is denied





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


